Case 3:20-cv-00278-DJH-RSE Document 9 Filed 04/18/20 Page 1 of 7 PageID #: 221




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION

 MARYVILLE BAPTIST CHURCH, INC.
 and DR. JACK ROBERTS,                                                                  Plaintiffs,

 v.                                                           Civil Action No. 3:20-cv-278-DJH

 ANDY BESHEAR, in his official capacity as
 Governor of the Commonwealth of Kentucky,                                             Defendant.

                                           * * * * *

                                            ORDER

       Plaintiffs Maryville Baptist Church, Inc. and Dr. Jack Roberts filed this action on April 17,

2020, asserting various violations of the United States and Kentucky Constitutions arising from

executive orders issued by Kentucky Governor Andy Beshear in response to the COVID-19 crisis.

(Docket No. 1) The same day, Plaintiffs moved for a temporary restraining order and preliminary

injunction prohibiting enforcement of those orders. (D.N. 3) According to Plaintiffs, the orders

violate their rights under the First Amendment and the Kentucky Religious Freedom Restoration

Act by prohibiting “mass gatherings” that are “faith-based.” (See generally id.)

       The restrictions in question are temporary measures imposed by the Commonwealth to

prevent spread of the novel coronavirus. (See D.N. 1-2; D.N. 1-3; D.N. 1-4; D.N. 1-5; D.N. 1-6;

D.N. 1-7) “All mass gatherings”—i.e., “any event or convening that brings together groups of

individuals”—are prohibited. This restriction includes, “but [is] not limited to, community, civic,

public, leisure, faith-based, or sporting events; parades; concerts; festivals; conventions;

fundraisers; and similar activities.” (D.N. 1-5, PageID # 66) None of the challenged orders limits

other avenues of group worship, such as drive-in, online, video or telephone conferencing,

Facebook, or broadcast radio or television. Nevertheless, Plaintiffs maintain that “[a]bsent



                                                1
Case 3:20-cv-00278-DJH-RSE Document 9 Filed 04/18/20 Page 2 of 7 PageID #: 222




emergency relief from this Court, Governor Beshear and the State Police will continue to threaten

Plaintiffs with criminal sanctions and other penalties, including this Sunday, by targeting

Plaintiffs’ religious gatherings for discriminatory treatment.” (D.N. 3, PageID # 179) After

careful and expedited consideration of Plaintiffs’ complaint, motion, and attachments, the Court

concludes that no temporary restraining order is warranted here.

                                                 I.

       Plaintiffs suggest at the outset of their complaint that this case be “considered related to”

On Fire Christian Center, Inc. v. Fischer, No. 3:20-cv-264-JRW (W.D. Ky.), for purposes of Local

Rule 40.1(b). (D.N. 1, PageID # 1) Plaintiffs have not, however, moved for reassignment of this

case to the district judge presiding over On Fire Christian Center, as provided by the relevant local

rule, and the Court does not find that reassignment would be in the interests of justice. See LR

40.1(b). There are no parties in common, and the plaintiffs in the two cases challenge different

actions by different government officials or entities. The undersigned will therefore proceed to

consider the motion for temporary restraining order.

                                                 II.

       Pursuant to Federal Rule of Civil Procedure 65,

       [t]he court may issue a temporary restraining order without written or oral notice to the
       adverse party or its attorney only if:

               (A) specific facts in an affidavit or a verified complaint clearly show that
               immediate and irreparable injury, loss, or damage will result to the movant
               before the adverse party can be heard in opposition; and

               (B) the movant’s attorney certifies in writing any efforts made to give
               notice and the reasons why it should not be required.

Fed. R. Civ. P. 65(b)(1). In determining whether to grant a temporary restraining order, the Court

considers the same four factors applicable to a motion for preliminary injunction: (1) the movant’s



                                                 2
Case 3:20-cv-00278-DJH-RSE Document 9 Filed 04/18/20 Page 3 of 7 PageID #: 223




likelihood of success on the merits; (2) whether the movant “would likely be permanently harmed

absent the injunction; (3) whether the injunction would cause substantial harm to third parties; and

(4) whether the injunction would serve the public interest.” McGirr v. Rehme, 891 F.3d 603, 610

(6th Cir. 2018) (citing S. Glazer’s Distribs. of Ohio, LLC v. Great Lakes Brewing Co., 860 F.3d

844, 849 (6th Cir. 2017)); see Ohio Republican Party v. Brunner, 543 F.3d 357, 361 (6th Cir.

2008). “Although no one factor is controlling, a finding that there is simply no likelihood of

success on the merits is usually fatal.” O’Toole v. O’Connor, 802 F.3d 783, 788 (6th Cir. 2015)

(quoting Gonzales v. Nat’l Bd. of Med. Examiners, 225 F.3d 620, 625 (6th Cir. 2000)).

       As a procedural matter, although the complaint mentions a “demand letter” sent to the

governor’s general counsel and other state officials “[a]t approximately 9:00 P.M. E.D.T. on April

15, 2020” (D.N. 1, PageID # 25), Plaintiffs’ counsel have not “certifie[d] in writing any efforts

made to give notice and the reasons why it should not be required,” in accordance with Rule 65(b).

Fed. R. Civ. P. 65(b)(1)(B). According to the complaint, “[t]he failure of the Commonwealth’s

officials to respond to Plaintiffs’ communication . . . shows that notice and an opportunity to

respond to this lawsuit cannot be effectuated, and would be futile, prior to this Sunday’s worship

activities at the Church.” (D.N. 1, PageID # 26) Likewise, the motion for temporary restraining

order asserts that “notice and an opportunity to respond to this lawsuit cannot be effectuated, and

attempts would be futile, prior to this Sunday’s worship activities at the Church” in light of the

governor’s failure to respond to Plaintiffs’ demand letter. These allegations do not satisfy the

rule’s certification requirement. See Fed. R. Civ. P. 65(b)(1)(B).

       Nor do the materials submitted by Plaintiffs indicate a likelihood of success on the merits.

Plaintiffs first argue that the Governor’s orders amount to unconstitutional restrictions on their

rights to free speech and assembly. (D.N. 3, PageID # 180-87) Yet neither the complaint nor the



                                                 3
Case 3:20-cv-00278-DJH-RSE Document 9 Filed 04/18/20 Page 4 of 7 PageID #: 224




motion identifies any speech that has been or will be restricted by the orders. Moreover, to support

their argument that the orders “are content-based restrictions on constitutionally protected

liberties,” Plaintiffs appear to mischaracterize the Commonwealth’s prohibition on gatherings.

(D.N. 3, PageID # 182) The order in question states in no uncertain terms that “[a]ll mass

gatherings are hereby prohibited.” (D.N. 1-5, PageID # 66) This prohibition applies not only to

faith-based gatherings, but to “any event or convening that brings together groups of individuals,

including, but not limited to, community, civic, public, leisure, . . . or sporting events; parades;

concerts; festivals; conventions; fundraisers; and similar activities.” (Id.) The “19 categories of

businesses” allowed by subsequent order to continue operating are not, as Plaintiffs repeatedly

suggest, exceptions to the prohibition on mass gatherings. (See D.N. 3, PageID # 182) Rather, by

the plain terms of the March 19 Order, “[a]ll mass gatherings are . . . prohibited.” (D.N. 1-5,

PageID # 66 (emphasis added))

    Plaintiffs seek to compare in-person attendance at church services with presence at a liquor

store or “supercenter store[].” (D.N. 3, PageID # 182; see also D.N. 1-10, PageID # 100-02

(declaration with photos depicting cars parked at Walmart and Kroger immediately following

Maryville Baptist’s Easter services)) The latter, however, is a singular and transitory experience:

individuals enter the store at various times to purchase various items; they move around the store

individually—subject to strict social-distancing guidelines set out by state and federal health

authorities (see D.N. 1-7)—and they leave when they have achieved their purpose. Plaintiffs’

desired church service, in contrast, is by design a communal experience, one for which a large

group of individuals come together at the same time in the same place for the same purpose. (See

D.N. 3, PageID # 191 (“The exercise of Plaintiffs’ religion requires them not to forsake the

assembling of themselves together.”)) A more apt comparison, then, is a restaurant or



                                                 4
Case 3:20-cv-00278-DJH-RSE Document 9 Filed 04/18/20 Page 5 of 7 PageID #: 225




entertainment venue—where patrons are gathered simultaneously for a longer period of time to

eat and socialize—or a movie, concert, or sporting event, where individuals come together in a

group in the same place at the same time for a common experience. And all such activities are

temporarily prohibited. (See D.N. 1-3, PageID # 60; D.N. 1-4, PageID # 62; D.N. 1-5, PageID #

66)

       Similarly unpersuasive is Plaintiffs’ contention that the orders violate their right to freely

exercise their religion by discriminating against religious conduct. Again, the order temporarily

prohibits “[a]ll mass gatherings,” not merely religious gatherings.         (Id. (emphasis added))

Religious expression is not singled out. And further, contrary to Plaintiffs’ assertions, there are

no identified exceptions to the prohibition on mass gatherings. (See, e.g., D.N. 3, PageID # 189

(arguing that “businesses such as liquor, warehouse, and supercenter stores [are] exempted from

the broad prohibitions” on gatherings); id., PageID # 190 (arguing that the orders “purport to

prohibit ‘all mass gatherings,’ but define ‘mass gatherings’ to exclude large gatherings of people

at numerous businesses and other non-religious entities” (citing D.N. 1-5)))1

       Finally, to the extent Plaintiffs argue that the orders violate the Kentucky Religious

Freedom Restoration Act by substantially burdening the exercise of their sincerely held religious

beliefs (see id., PageID # 190-92), the Court finds, based on the materials submitted by Plaintiffs,

that the Governor will likely be able to meet the Act’s requirement of “clear and convincing

evidence that [the government] has a compelling governmental interest in” the restrictions “and



1
  In service of their argument, Plaintiffs make liberal use of the term “gather.” (See, e.g., DN. 3,
PageID # 190) Merriam-Webster defines “gather” as “to come together in a body”; a “gathering”
is an “assembly” or “meeting.”             Merriam-Webster Dictionary, https://www.merriam-
webster.com/dictionary/gather (last visited Apr. 18, 2020, at 5:20 p.m.). These terms do not, as
generally understood, encompass separate, uncoordinated shopping trips by unrelated individuals.
Presumably, no coordinated gathering in a grocery or liquor store would be permitted under the
temporary restrictions.
                                                 5
Case 3:20-cv-00278-DJH-RSE Document 9 Filed 04/18/20 Page 6 of 7 PageID #: 226




has used the least restrictive means to further that interest.”2 Ky. Rev. Stat. § 446.350. Plaintiffs

do not contend that the Commonwealth lacks a compelling governmental interest in restricting

mass gatherings to prevent the spread of COVID-19. (See D.N. 3, PageID # 191-92) As to whether

the Commonwealth has employed “the least restrictive means to further that interest,” Plaintiffs

merely point to orders issued in other states that declared religious gatherings exempt from mass-

gathering prohibitions.3 (Id., PageID # 197-99) They offer no evidence that such exemptions are

equally effective in preventing the spread of the disease. Cf. Reno v. ACLU, 521 U.S. 844, 874

(1997) (explaining that a burden on speech “is unacceptable if less restrictive alternatives would

be at least as effective in achieving the legitimate purpose that the statute was enacted to serve”).

Given that COVID-19 is widely understood to be transmitted through person-to-person contact,

including persons with and without symptoms of illness, https://www.cdc.gov/coronavirus/2019-

ncov/prevent-getting-sick/how-covid-spreads.html (last visited Apr. 18, 2020, at 6:39 p.m.),

Beshear will likely be able to demonstrate that restricting large in-person gatherings is the least

restrictive means of accomplishing the Commonwealth’s objective.

       In sum, Plaintiffs have not demonstrated a likelihood of success on the merits. And because

their constitutional and KRFRA claims are unlikely to succeed, they also have not demonstrated

that they are likely to suffer permanent and irreparable injury absent issuance of a temporary

restraining order. See McGirr, 891 F.3d at 610; O’Toole, 802 F.3d at 792. Meanwhile, a temporary



2
  The Court notes that the Kentucky Religious Freedom Restoration Act is largely untested in the
courts and that its enforcement mechanism is unclear. See Ermold v. Davis, 936 F.3d 429, 441-42
& nn.1-2 (6th Cir. 2019) (Bush, J., concurring); Ruplinger v. Louisville/Jefferson County Metro
Government, No. 3:19-cv-583-DJH-RSE (W.D. Ky. Mar. 18, 2020), ECF No. 19 (observing that
“[t]here is no controlling precedent regarding [the KRFRA] in the decisions of the Supreme Court
of Kentucky or the Court of Appeals of Kentucky” and certifying questions to Kentucky Supreme
Court regarding availability of qualified immunity for violations of KRFRA).
3
  Plaintiffs address the “least restrictive means” requirement in the context of their First
Amendment claims, not their KRFRA claim. (See D.N. 3, PageID # 195-99)
                                                 6
Case 3:20-cv-00278-DJH-RSE Document 9 Filed 04/18/20 Page 7 of 7 PageID #: 227




restraining order allowing large in-person gatherings would substantially harm third parties by

facilitating the spread of COVID-19, and the public interest thus does not favor a temporary

restraining order. See McGirr, 891 F.3d at 610; O’Toole, 802 F.3d at 792. Accordingly, and the

Court being otherwise sufficiently advised, it is hereby

       ORDERED as follows:

       (1)        Plaintiffs’ Motion for Temporary Restraining Order (D.N. 3) is DENIED.

       (2)        This matter will be set for a telephonic status conference by subsequent order.

During the conference, the Court will set an expedited briefing and hearing schedule on the motion

for preliminary injunction.

        April 18, 2020




                                                     David J. Hale, Judge
                                                  United States District Court




                                                 7
